Citation Nr: 0335218	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-21 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran, who had active service from March 1944 to May 
1946 and from September 1950 to September 1952, died in 
December 2000.  The appellant is the surviving spouse of the 
deceased veteran.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO) that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to her 
claim and the evidence necessary to substantiate her claim.

2.  Emphysema, the immediate cause of the veteran's death, 
was not present in service or for many years after service, 
and was not related to any disability of service origin.

3.  The veteran's service-connected disabilities, a right 
ankle disability, a left ankle disability and an appendectomy 
scar were not causally related to his death and did not 
contribute substantially to his demise.


CONCLUSIONS OF LAW

l.  Emphysema, the cause of the veteran's death, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002).

2.  A disease or injury which was incurred in or aggravated 
by service did not cause or contribute substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1310, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the veteran's claim.

The Veterans Claims Assistance Act of 2000

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled.

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
appellant's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
application.  See 38 U.S.C.A. § 5102 (West 2002).  The issue 
before the Board is based upon a claim for Dependency and 
Indemnity Compensation (DIC) with an underlying claim of 
entitlement to service connection for the cause of the 
veterans death, filed by the appellant in June 2001.  The 
appellant utilized VA Form 21-534, the form used for such 
purposes.  The claim appeared substantially complete on its 
face.  The appellant clearly identified the basis for the 
claim and the benefit sought.  

Under the VCAA, VA has a duty to notify the appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b).  The appellant has been 
advised of the type of evidence lacking to demonstrate 
entitlement to the benefit sought with a June 2001 
development letter from the RO; the August 2001 rating 
decision; and the November 2001 statement of the case.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  In the June 2001 
development letter, the RO requested that the appellant 
identify any evidence that would be helpful to her claim.  In 
a July 2001 statement, the appellant indicated that she had 
no additional medical evidence.  In September 2001, however, 
the appellant submitted a medical opinion in support of her 
claim from the veteran's treating physician.  The appellant 
has given no indication, however, that there is additional 
medical evidence that would assist her in pursuing her claim 
than is already of record.  Consequently, it does not appear 
that there are any additional evidence to be requested or 
obtained.  In the June 2001 letter from the RO, the appellant 
was advised what evidence she should submit and that VA would 
assist her in obtaining that evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In arguments submitted by 
them in September 2001 and December 2002, the appellant and 
her representative have clearly evinced an understanding of 
the respective responsibilities outlined in Quartuccio v. 
Principi.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Federal Circuit Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit Court found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  In the instant case, 
the appellant was provided with initial notice of the 
provisions of the VCAA and its effect on the development of 
her claim in the June 2001 letter from the RO.  That 
statement indicated, however, that the veteran had 60 days to 
respond.  It is noteworthy that the appellant provided 
additional evidence in July 2002, long after the foregoing 60 
response period.  Given that the appellant has been fully 
advised of her rights and responsibilities under the VCAA, 
that she has had more than a full year to respond to that 
VCAA notice, and that she responded following the cited 60 
day response period, the Board has concluded that VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

Additionally, the appellant was afforded a review of her 
claim by a VA physician who offered a pertinent opinion in 
July 2002.  The requirements of the VCAA have been 
substantially met by the RO.  Every possible avenue of 
assistance has been explored, and the appellant has had ample 
notice of what might be required or helpful to her case.  VA 
has satisfied its duties to inform and assist the appellant 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
her appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  
Generally, minor service-connected disabilities, not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to an unrelated 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The veteran's service-connected disabilities, a right ankle 
disability, a left ankle disability and an appendectomy scar 
have not been shown to have been causally related to his 
death nor have they been shown to have contributed 
substantially to his demise, and it has not been argued 
otherwise.

If the appellant is to be successful in her claim for service 
connection for the cause of the veteran's death, essentially, 
the evidence before the Board must lead to the conclusion 
that the veteran had a disability which originated in service 
that caused or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. §§ 1310, 5107(a); 38 
C.F.R. § 3.312.  An analysis of the available evidence for 
that purpose follows.  

Emphysema, the cited cause of death, was not incurred in 
service and it is not contended otherwise.  It is the 
appellant's contention that the veteran was treated for 
bronchitis in service in 1951, and that episode represented 
the initial manifestation of the veteran's chronic bronchitis 
which ultimately developed into chronic obstructive pulmonary 
disease, which was either a contributory cause of his death, 
or lead to emphysema, which was the principal cause of his 
death.  She asserts that with resolution of reasonable doubt 
in her favor, it should be found that the veteran's fatal 
emphysema was initiated with the bronchitis episode in 
service, or in the alternative, that chronic 
bronchitis/chronic obstructive pulmonary disease was a 
contributing factor in the veteran's demise.  She relies 
principally upon a September 2001 opinion letter of Joe L. 
Leverett, M.D. a physician who had treated the veteran prior 
to his death.  In his letter, Dr. Leverett indicated that he 
had reviewed the veteran's service medical records and 
"current" medical records.  Dr. Leverett recounted that the 
veteran had been hospitalized for "severe" bronchitis in 
service and was later treated for severe bronchitis in the 
1950's.  Dr. Leverett went on to explain that most cases of 
severe bronchitis early in life can lead to chronic 
bronchitis/chronic obstructive pulmonary disease later in 
life.  Dr. Leverett concluded that the veteran "more likely 
than not developed his chronic bronchitis/chronic obstructive 
pulmonary disease that lead to his death from the severe 
bronchitis condition he had on active duty."  

The veteran's service medical records document that he was 
hospitalized in February 1951 for a four day period and then 
released to duty.  The final diagnoses were acute 
pharyngitis, moderate, and acute bronchitis, mild.  Service 
medical records show no further treatment for a respiratory 
disorder in service.  

The veteran's post-service treatment records show a negative 
chest x-ray upon VA examination in March 1959.  Private 
medical records document the treatment of the veteran by Dr. 
Leverett and others in 1990 and 1991 for respiratory 
symptoms, with the varied diagnoses of pneumonia, emphysema, 
chronic bronchitis, and chronic obstructive pulmonary 
disease.  In a 1991 treatment record, it was noted that the 
veteran had previously smoked two packs of cigarettes a day 
for greater than 50 years.  Treatment records also indicate 
that the veteran had ceased smoking in 1985.

Prior to his death in January 2000, the veteran filed a claim 
of entitlement to service connection for bronchitis.  Dr. 
Leverett provided an opinion in support of the veteran's 
claim to the effect that the veteran's bronchitis began while 
on active duty.  The statement noted that the veteran had 
been treated for bronchitis in service in February 1951 and 
was smoking.  

In April 2000, pursuant to the development of the veteran's 
claim of entitlement to service connection for bronchitis, 
the RO requested an opinion from an independent medical 
examiner.  In May 2000, the independent examiner submitted a 
report of examination.  In that report, the physician noted 
that the veteran's military and civilian medical records had 
been reviewed.  The history of chronic obstructive pulmonary 
disease and bronchitis was noted, with a date of onset in 
1952.  The physician offered the opinion that the veteran's 
chronic obstructive pulmonary disorder and acute bronchitis 
were directly related to his cigarette smoking history that 
occurred during his military service and his occupation as a 
barber after he left service.  

The veteran died on December [redacted], 2000.  His Certificate of 
Death noted that the immediate cause of death was emphysema.  

In July 2002, a VA physician submitted a medical opinion in 
response to the RO's request.  In the opinion, the VA 
physician noted that the veteran's claims file had been 
reviewed, including service medical records and hospital 
records from 1990 indicating the veteran's treatment for 
pneumonia.  The statement noted that a May 2000 compensation 
examination had indicated a history of significant problems 
breathing for the last 10 years.  The statement further noted 
that the service medical records had shown an admission for 
bronchitis and pharyngitis, but did not give evidence that 
the veteran had received treatment for bronchitis that could 
cause emphysema.  The VA physician concluded that it was not 
as likely as not that the veteran's death due to emphysema 
was due to his treatment for bronchitis in service.  

With respect to the appellant's theories of the alleged 
relationship between the veteran's treatment in service for 
bronchitis in 1952 and his ultimate demise in 2000, these 
theories and her statements supporting them must first be 
analyzed for their probative value.  In short, the appellant 
has not been shown to be medically qualified to render 
opinions involving diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and need not be 
considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  

In the category of medical opinions from those who do have 
the requisite medical background, the appellant has offered 
into evidence the opinions of the veteran's treating 
physician, Dr. Leverett that the veteran's demise from a 
respiratory disorder ultimately resulted from "the severe 
bronchitis condition that he had on active duty."  The Board 
notes one critical flaw in the opinion of Dr. Leverett.  In 
his opinion, Dr. Leverett noted that the veteran had 
contracted "severe" bronchitis in service in February 1951, 
stating that he considered the condition of bronchitis severe 
in nature when someone is hospitalized for it.  
Significantly, however, the service medical records 
documenting the treatment of the veteran in 1951, 
characterize the veteran's acute bronchitis as "mild."  It 
also noted that the veteran also had a diagnosis of moderate 
pharyngitis.  Essentially, Dr. Leverett's historical 
assessment represents a serious departure from the 
contemporaneous record of treatment.  Therefore, Dr. 
Leverett's opinion regarding the relationship of the 
veteran's demise to a single case of acute bronchitis almost 
50 years prior, was based upon an inaccurate evidentiary 
premise.  The Board finds that Dr. Leverett's September 2001 
opinion, and indeed his prior January 2000 opinion, are of 
limited probative value since they were based upon an 
inaccurate evidentiary foundation.  

On the other hand, the July 2002 opinion offered by the VA 
physician against the likelihood of a relationship between 
the veteran's demise and a single treatment for bronchitis in 
service referenced facts that have been verified in the 
record as accurate.  The opinion was based upon a review of 
the claims file, and provided sound reasons and bases.  The 
Board finds this opinion to be highly probative of that 
issue.  The opinion is consistent with the uncontroverted 
history that shows that the veteran had a single episode of 
acute mild bronchitis in service, that he developed chronic 
respiratory problems 40 years later, and that he died of 
emphysema 10 years after that.  

In other words, the opinion against the likelihood of a 
relationship between service and the veteran's demise is 
highly reasonable because it is consistent with the history 
of a 40 year period after service in which there were no 
documented respiratory symptoms.  Finding that the veteran 
had chronic bronchitis in service that resulted in both 
chronic obstructive pulmonary disease, and the veteran's 
demise, is inconsistent with this significant gap in medical 
history.  The Board must find that emphysema, the immediate 
cause of the veteran's death, was not present in service or 
for many years after service, and was not related to any 
disability of service origin.

The Board is compelled to discuss the April 2000, independent 
medical examiner's opinion that related the veteran's 
cigarette smoking history, including that which occurred 
during his military service, to his chronic obstructive 
pulmonary disease and bronchitis.  There has been no 
allegations in the advancement of the appellant's claim 
regarding the relationship between tobacco use in service and 
the veteran's demise.  In any event, it must be noted that on 
July 22, 1998, the Internal Revenue Service Restructuring and 
Reform Act became law.  That law added 38 U.S.C. § 1103 (West 
2002), which prohibits service connection for disability or 
death on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.  By its terms, 38 U.S.C. § 1103 is 
applicable to claims filed after June 9, 1998, including the 
instant claim.  See also 38 C.F.R. § 3.300 (2002).  
Consequently, the veteran's military service cigarette 
smoking history cannot serve as a basis for the grant of the 
appellant's claim and need not be addressed.  

Consequently, following review and consideration of all 
evidence and material of record in the claims file, and for 
the foregoing reasons and bases, the Board is left no 
recourse but to find that the preponderance of the evidence 
is against the appellant's claim for service connection for 
the cause of the veteran's death.  The Board must conclude 
that a disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

ORDER

Service connection for the cause of the veteran's death is 
denied.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



